      Case 8:20-cv-00757-ODW-DFM Document 19 Filed 11/16/20 Page 1 of 2 Page ID #:72

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
   No.            8:20-cv-00757-ODW-(DFMx)                                  Date   November 16, 2020
   Title          Hilary Mosher v. LoanMe, Inc.



   Present: The Honorable        Otis D. Wright, II, United States District Judge
                Sheila English                              Not reported                           N/A
                 Deputy Clerk                       Court Reporter / Recorder                    Tape No.
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Not present                                             Not present
   Proceedings:                                 In Chambers

      Pursuant to the Notice of Voluntary Dismissal (ECF No. 18) and Federal Rule of Civil
Procedure 41(a)(1):

         IT IS HEREBY ORDERED that:

         1.     The entire action and all claims asserted therein are hereby DISMISSED WITH
                PREJUDICE with respect to the claims by Plaintiff individually against Defendant;

         2.     DISMISSED WITHOUT PREJUDICE as to the claims by the putative,
                uncertified classes alleged by Plaintiff; and

         3.     All dates and deadlines in this action are VACATED and taken off calendar.



         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                      :     00
                                                     Initials of Preparer   SE



CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 2
      Case 8:20-cv-00757-ODW-DFM Document 19 Filed 11/16/20 Page 2 of 2 Page ID #:73

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL
   No.          8:20-cv-00757-ODW-(DFMx)                        Date   November 16, 2020
   Title        Hilary Mosher v. LoanMe, Inc.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 2 of 2
